Citation Nr: 0521583	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio that granted service connection for PTSD 
and assigned a 30 percent evaluation.  The veteran, who had 
active service from July 1968 to July 1970, expressed 
disagreement with the initial evaluation assigned and 
appealed that decision to the BVA.


REMAND

A preliminary review of the record discloses that after the 
veteran's appeal had been transferred to the Board additional 
evidence was received that had not been considered by the RO.  
Since the veteran has the right to have that evidence 
considered by the RO as an initial matter, the Board wrote 
the veteran in June 2005 and inquired whether he wished to 
waive that right and have the Board consider that evidence in 
the first instance.  The veteran was informed that if he did 
not respond to the Board's letter within 45 days it would 
assumed that he did not wish the Board to adjudicate his 
claim at this time and the Board would return the case to the 
RO to consider the additional evidence.  The veteran did not 
respond to the Board's letter, and as such, the case must be 
returned to the RO for further adjudication.

The Board also notes that the veteran appears to receive 
ongoing VA treatment for his PTSD, and the most recent 
records associated with the claims file are dated in February 
2004.  As such, it is likely that there are additional VA 
treatment records that need to be obtained.  Also, the 
evidence referred to above consists of a June 2004 statement 
from a Vet Center that makes reference to the veteran being 
seen there beginning in July 2002.  While it is not clear 
whether there are treatment records pertaining to the veteran 
available from the Vet Center, the Board is of the opinion 
that the RO should ask the veteran if he has received any 
treatment from the Vet Center, and if so, obtain and 
associate those records with the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of 
treatment he has received for his PTSD.  
The RO should then ensure that all such 
records are obtained and are associated 
with the claims file.

2.  The RO should obtain and associate 
with the claims file VA medical records 
of treatment for the PTSD that the 
veteran has received since February 2004.

3.  The RO should review all evidence 
associated with the claims file 
subsequent to the March 2004 Supplemental 
Statement of the Case.  If the benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




